Citation Nr: 1209595	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  11-15 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss, diagnosed in February 2009, was incurred in or the result of unspecified noise exposure and/or injury of his right ear during service.  

In this case, the Veteran's DD Form 214 indicates that he worked as a farmer for approximately 11 years prior to enlistment and his military occupational specialty (MOS) during service was a cargo/gear/equipment checker. 

It has been shown that the Veteran's service records are fire-related and therefore unavailable.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the claimant in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

Post-service VA treatment records show that in October 2008, the Veteran complained of tinnitus in his right ear with a reported onset during army training in the 1950s.  However, there was no mention or complaints of hearing loss.  The Veteran stated that he had a private primary care physician, Dr. Maxwell.  

In January 2009, the Veteran reported a chronic hissing sound in his right ear since 2 years prior and mild hearing loss.  The diagnostic assessment on that occasion was chronic right sided hearing loss and tinnitus.  Subsequently, a CT scan of the head was performed to rule out acoustic neuroma which revealed age-related microvascular disease.   

In February 2009, a VA audiology consultation note revealed complaints of tinnitus in the right ear and questionable fluctuating hearing loss with tinnitus onset.  The Veteran reported that he sustained injury to his right ear with swelling during boot camp when he fell into a ditch.  It appears that military and civilian noise exposure was denied.  Comprehensive audiometry reportedly revealed slight high and slight low frequency bilateral sensorineural hearing loss.  The audiologist stated that inter-test reliability was fair due to poor word recognition and speech recognition testing was not in agreement with the puretone average in the right ear.  Word recognition testing indicated speech discrimination ability in the right ear to be poor with poor reliability due to the Veteran being inconsistent speech discrimination in the left ear was excellent.  The Board notes that the associated numeric puretone threshold values and speech discrimination scores are not of record.  As such, it remains unclear whether the Veteran has a current hearing loss disability as defined under 38 C.F.R. § 3.385.  

A subsequent February 2009 VA otolaryngology treatment note showed a 50+ year history of tinnitus with onset while on active duty.  The Veteran stated that tinnitus had not changed much since service and he felt his hearing was "pretty good."  The aforementioned February 2009 audiometry testing was noted and reportedly revealed slight sensorineural hearing loss in the right ear, a little worse than left ear hearing loss, with speech discrimination scores of 64 percent in the right ear and 90 percent in the left ear.  The Veteran was diagnosed with mild sensorineural hearing loss.  

In October 2009, the Veteran submitted lay statements from his sister and cousin.  Both statements indicated that the Veteran did not have difficulty hearing prior to service, however, there was a noticeable difference in his hearing upon his discharge from service.  The Veteran's cousin stated that the Veteran is unable to hear a speaker unless he is in close proximity and looking at whoever is speaking.  She stated that his hearing loss is very noticeable and pronounced.

In February 2012, the Veteran's representative noted that the Veteran had not been afforded a VA examination to determine whether his current bilateral hearing loss was incurred in or may otherwise be related to any incident of his military service.  

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical examination or obtain a medical opinion if the record including lay or medical evidence contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See also 38 C.F.R. § 3.159(c) (4) (2011).  In this appeal, there is objective medical evidence indicating that the Veteran may have a current hearing loss disability pursuant to 38 C.F.R. § 3.385 and there are competent lay statements from the Veteran and two of his family members that attribute and date the onset of the Veteran's current hearing loss to his military service.  However, as previously stated, it is unclear if the Veteran has a current bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385 and there are no medical opinions addressing whether there exists a medical relationship, if any, between the Veteran's currently diagnosed bilateral hearing loss and his military service; such medical opinion would be helpful in resolving the claim.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

In addition, as previously noted, VA treatment records show that the Veteran reportedly received treatment for swelling of his right ear after he fell into a ditch during basic training.  Although the Veteran has submitted a NA Form 13055 as requested, he has not complied with the RO's requests to specify a 2 month time frame during which the reported right ear injury occurred during service.  In light of the need to remand this claim for further development, the Veteran should be given another opportunity to specify a 2 month time frame during which he received treatment for hearing loss or injury of his right ear during service.  If the Veteran fails to comply with such request, the RO/AMC should request morning and sick reports pertaining to the Veteran and any treatment received for hearing loss or an ear injury dating from February 1, 1951 to April 1, 1951 while stationed at Fort Eustis, Virginia in the 407th Trans Bn., 362nd Trans Co.  

Finally, ongoing VA treatment records, if any, should also be obtained from the Fayetteville VAMC dating since July 2009.  The Veteran is also encouraged to report any treatment for hearing loss since service, and if such treatment is reported, an attempt to obtain records should be undertaken.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request that the Veteran provide details pertaining to his claimed noise exposure during service.  Also request that he specify a 2 to 3 month time frame during which he received treatment for hearing loss or an ear injury during service as alluded to in his incomplete NA Form 13055 and during the February 2009 VA audiology consultation.  If the Veteran remains unresponsive, the RO/AMC should request any morning and sick reports pertaining to the Veteran and any treatment received for hearing loss or an ear injury dating from February 1, 1951 to April 1, 1951 while stationed at Fort Eustis, Virginia in the 407th Trans Bn., 362nd Trans Co. 

2.  Request the Veteran's assistance in obtaining any records of pertinent treatment not currently on file, including any treatment records from his private primary care physician, Dr. Maxwell, that may contain or have documented incidental findings and/or complaints of bilateral hearing loss.  Appellant should be requested to identify any pertinent treatment and provide release forms as needed.

In addition, obtain and associate with the claims file the numerical audiometric findings and speech discrimination scores from the February 2009 VA audiology consultation, as well as ongoing VA treatment records, if any, from the Fayetteville VAMC dating since July 2009.  The RO/AMC should ensure that any audiology evaluations contain numerical audiometric findings and speech discrimination scores.  

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Following the development requested above, schedule the Veteran for a VA audiology examination to determine the nature and extent of any hearing loss in either ear, and to obtain an opinion as to whether such disorder is possibly related to service, to include the reported right ear injury with swelling during basic training and any reported noise exposure therein.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that any current hearing loss in either ear arose during service or is otherwise related to any incident of service, including the reported injury of the Veteran's right ear and any reported noise exposure therein.  The examiner should consider and discuss the Veteran's and other lay statements of record pertaining to the onset of his symptoms, as well as the audiometric findings noted during the February 2009 VA audiology consultation.  If alternative causes for hearing loss are identified, they should be stated.  It should be specifically indicated, if hearing loss is found, whether it is of a type that is normally seen in acoustic trauma, would be the type seen in traumatic injury, is the type seen with advancing age, or is the type seen due to other events.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, specifically addressing the questions posed above.  If the examiner is unable to formulate an opinion without resorting to speculation, the examiner should thoroughly explain why an opinion cannot be rendered. 

4. To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



